F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           JAN 21 2004
                                FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    VLADIMIR MEEROVICH
    KARSAEV,

                  Petitioner,
                                                          No. 02-9570
    v.                                               (BIA No. A76 948 325)
                                                      (Petition for Review)
    JOHN ASHCROFT,

                  Respondent.


                                ORDER AND JUDGMENT        *




Before BRISCOE and McKAY , Circuit Judges, and          BRORBY , Senior Circuit
Judge.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Petitioner Vladimir Meerovich Karsaev seeks review of a decision of the

Board of Immigration Appeals (BIA) which summarily dismissed his appeal from

an order of an immigration judge (IJ). The IJ denied Mr. Karsaev’s application

for asylum and withholding of removal, reasoning that the application for asylum

was untimely and that Mr. Karsaev had failed to show a clear probability of

persecution sufficient to meet the standard for withholding of removal. We lack

jurisdiction to review the IJ’s determination that the application for asylum was

untimely. We must therefore dismiss the asylum claim. With respect to the

withholding of removal claim, we affirm.

      Mr. Karsaev was admitted to the United States from Belarus on or about

July 8, 1994, as a nonimmigrant B1 visitor. He was authorized to remain in this

country until October 9, 1994. He remained in the United States past this date

without permission from the Immigration and Naturalization Service or its

successor, the Department of Homeland Security. He concedes the charge of

overstaying his visa.

       Congress has imposed a one-year limitation period on the filing of

applications for asylum. 8 U.S.C. § 1158(a)(2)(B). The one-year filing period

commences either on the date of the alien’s last arrival in the United States or on

April 1, 1997, whichever is later. 8 C.F.R. § 208.4(a)(2)(ii). An asylum




                                         -2-
application that is outside the one-year limitation period may, nevertheless, be

considered if the alien shows changed circumstances. 8 U.S.C. § 1158(a)(2)(D).

       Mr. Karsaev arrived in the United States in July 1994. He should therefore

have filed his application for asylum on or before April 1, 1998. He did not file

his application for asylum and withholding of removal until September 1, 1999.

The IJ determined that Mr. Karsaev failed to show changed circumstances that

would excuse his untimely filing.

       Under the asylum statute, we lack jurisdiction to review the IJ’s

determinations (1) that Mr. Karsaev’s asylum application was untimely and

(2) that changed circumstances do not excuse his untimely filing. 8 U.S.C.

§ 1158(a)(3); see Tsevegmid v. Ashcroft , 336 F.3d 1231, 1234-35 (10th Cir.

2003). We therefore dismiss for lack of jurisdiction Mr. Karsaev’s challenge to

the denial of his application for asylum.   1



       Although we lack jurisdiction to review Mr. Karsaev’s asylum claim, we

must still consider the merits of his claim for withholding of removal.    Tsevegmid ,

336 F.3d at 1235. Since the BIA summarily affirmed the IJ’s analysis, we review



1
       Mr. Karsaev also contends that the IJ should have applied the Lautenberg
Amendment to him and required a lower standard of proof in assessing his
qualifications for refugee status in connection with his asylum claim. See Act of
Nov. 21, 1989, Pub. L. No. 101-167, Title V § 599D(b), 103 Stat. 1261 (codified
at 8 U.S.C. § 1157 note). Since his asylum claim was barred as untimely,
however, we also lack jurisdiction to consider this issue.

                                            -3-
the IJ’s analysis as if it were the BIA’s, treating his findings of fact as conclusive

unless the record indicates that “any reasonable adjudicator would be compelled

to conclude to the contrary.”    Id. (quotations omitted). The applicant for

withholding of removal bears the burden of showing “a clear probability of

persecution attributable to race, religion, nationality, membership in a particular

social group, or political opinion.”   Id. (quotation omitted).

       The IJ determined that although Mr. Karsaev was born to a Jewish father

and a Russian mother, he had effectively changed his official identification from

Jewish to Russian, and did not practice the Jewish religion. There were some

anti-Semitic incidents in his background. Many of these occurred before he

changed his name. Some of the subsequent events he recounted either were not

sufficiently tied to a protected ground to qualify as persecution or were

investigated by the authorities. Moreover, he was given a sensitive assignment

during his time in the military, casting doubt on any claim of official persecution

during his military service. The IJ concluded that Mr. Karsaev had not shown

that he would suffer persecution because of his Jewish nationality should he

return to Belarus. Having reviewed the record, we cannot say that any reasonable

adjudicator would be compelled to conclude to the contrary. We therefore affirm

the BIA’s decision summarily affirming the IJ’s denial of withholding of removal.




                                           -4-
      The portions of Mr. Karsaev’s petition seeking review of the BIA’s denial

of his asylum claim are DISMISSED for lack of jurisdiction. The remainder of

the BIA’s decision under review is AFFIRMED.



                                                  Entered for the Court



                                                  Wade Brorby
                                                  Senior Circuit Judge




                                       -5-